KINKADE, J.
An insurance policy which undertaker, to indemnify the insured against loss by reason of judgments recovered against the insured by parties accidentally injured, either in person or property, by reason of the negligent operation only of motor vehicles belonging to and operated by the insured, and which further obligates the insurer to bear the expense of defending such actions seeking such recoveries from the insured, does not require the insurer to defend actions for the recovery of damages based not on negligence connected with the operation of the motor vehicles, but arising out of a wilful and intentional assault and battery inflicted upon the party injured, plaintiff in the action, by a driver in the employ of the insured, nor does such policy obligate the insurer to refund to the insured attorneys’ fees paid by the insured for professional services rendered in making such defense.
(Marshall, CJ., Day, Allen, Robinson, Jones and Matthias, JJ., concur.)